DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

           The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. U.S. Patent Application Publication No. US 2016/0335219 A1.

Regarding claim 1, Chang et al. discloses a method for controlling a cable that is connected for use between a transmission device and a reception device, and transmits data in one direction, (FIG. 5 discloses Electronic apparatuses 520 510, corresponding to the claimed transmission device and reception device

    PNG
    media_image1.png
    697
    422
    media_image1.png
    Greyscale

), the method comprising:
A step of determining whether a connection direction is a reverse direction, on a basis of a result of voltage monitoring at a predetermined position on a power-supply line (in para. [0057], Chang et al. discloses FIG. 5 controller 522 may detect when the signal on the data pin DAT2 is equal to the detection signal SDT5, the connecting direction information is determined as the reverse connection state, corresponding to the claimed reverse connection. Furthermore, in para. [0013], Chang et al. discloses, in the data transmission system of the invention, when the electronic apparatuses are connected with each other, variation occurring in the signal (the voltage level) of each pin can be detected by means of the detection signal transmitted to each pin (e.g., the clock pin and the data pin). In view of that, the aforementioned teachings are interpreted as the connection between electronic apparatuses is detected based on voltage monitoring at the predetermined position on power-supply line).
Chang et al., however, does not disclose “a step of transmitting information indicating that the connection direction is the reverse direction to the transmission device or the reception device, when the connection direction is determined to be the reverse direction” as set forth in the application claim.
In para. [0062], FIG. 5 controller 522 of electronic apparatus 520 may acquire that the connecting direction information is the reverse connection state. In para. [0064], in step 5 of Table (2), the controller 512 of the electronic apparatus 510 detects that the data pin DAT1 is changed to the low logic level L and sets the clock pin CLK1 as the GPI type, such that the electronic apparatus 510 may be ready for entering the communication mode in the reverse direction. In this case, the electronic apparatus 510 and the electronic apparatus 520 are connected with each other in the reverse direction. In para. [0063], because the data pin DAT1 of the electronic apparatus 510 is correspondingly changed to the low logic level due to being connected with the clock pin CLK2 of the electronic apparatus, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the act of changing to the low logic level on data pin DAT1 of the electronic apparatus 510 is interpreted as the electronic apparatus 520 transmits the connecting direction information to the electronic apparatus 520 after acquiring the connecting direction information being the reverse connection state. The motivation is that after the electronic apparatus 520 acquires the connecting direction information being the reverse connection state, the electronic apparatus 520 would send an indication of the reverse connection state to the electronic apparatus 520 to be ready for entering the communication mode in the reverse direction.

Allowable Subject Matter

Claims 1-7 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter: 
            Regarding claim 1, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “the cable comprising a connection direction determination unit … an information transmission unit … as set forth in the application claim”. The closest prior art of record, Chang et al. U.S. Patent Application Publication No. US 2016/0335219 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Claims 9-14 are allowed.
           The following is a statement of reasons for the indication of allowable subject matter:            
           Regarding claim 9, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a notification unit that notifies a user of reverse connection, on a basis of the received information, …, a ground voltage is applied to a second path via a first voltage-dividing resistor, the second path being connected to a predetermined line of the cable, the predetermined line not being the power-supply line, and the information reception unit receives the information on a basis of a result of voltage monitoring in the second path as set forth in the application claim”. The closest prior art of record, Chang et al. U.S. Patent Application Publication No. US 2016/0335219 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Claim 16 is allowed.
           The following is a statement of reasons for the indication of allowable subject matter: 
            Regarding claim 16, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a notification unit that notifies a user of reverse connection, on a basis of the acquired information, wherein the information acquisition unit acquires the information from a register on which writing has been performed by the transmission device”. The closest prior art of record, Chang et al. U.S. Patent Application Publication No. US 2016/0335219 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Claim 17 is allowed.
           The following is a statement of reasons for the indication of allowable subject matter: 
           Regarding claim 17, claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed element “a step of notifying a user of reverse connection, on a basis of the acquired information, wherein, in the step of acquiring the information, the information is acquired from a register on which writing has been performed by the transmission device”. The closest prior art of record, Chang et al. U.S. Patent Application Publication No. US 2016/0335219 A1, either singularly or in combination, cannot teach or suggest the above underlined uniquely distinct features.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

           See the List of References cited in the US PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007. The examiner can normally be reached Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Neff can be reached on 571-270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631